                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

UNITED STATES OF AMERICA                  :
                                          :
        v.                                :                    CRIMINAL No. 2:20-cr-00227
                                          :
                                          :
STEVEN PENNYCOOKE                         :
                                          :
__________________________________________

UNITED STATES OF AMERICA                  :
                                          :
         v.                               :                    CRIMINAL No. 2:20-cr-00228
                                          :
                                          :
SHAWN COLLINS                             :
                                          :
__________________________________________

                                  MEMORANDUM OPINION
GALLAGHER, J.                                                                          July 15, 2021

       Society expects its police officers to look further when they see something suspicious.

This the law has long recognized. When an officer reasonably suspects that criminal behavior is

afoot, it would be “poor police work indeed for an officer . . . to have failed to investigate this

behavior further.” Terry v. Ohio, 392 U.S. 1, 23 (1968).

       Such reasonable suspicion was aroused on June 2, 2020, when two City of Philadelphia

police officers, working during a citywide curfew imposed due to ongoing rioting and civil

unrest in the city, responded to a report of two men stealing an ATM. Upon arriving at the

location reported by the caller, the officers encountered Defendants Steven Pennycooke and

Shawn Collins who were together on an otherwise empty street, standing a short distance away

from an unattended ATM in a shopping cart. One officer immediately witnessed Pennycooke
attempt to conceal a handgun by tossing it into a parked automobile. After seizing and frisking

both defendants, the officers also found a second handgun on Collins.

           The defendants were subsequently arrested and charged with one count each of knowing

possession of a firearm by a felon in violation of 18 U.S.C. § 922(g)(1). In their present motions

before the Court, the defendants move to suppress the two loaded firearms that were allegedly in

their possession at the time of their arrest. For the reasons set forth in greater detail below, the

motions are denied.

           I.       FACTUAL BACKGROUND 1

           Late at night on June 2, 2020, Officers Edwin Perez and Arcenio Perez were in the

middle of a twelve-hour shift, when they received a report of two individuals loading an ATM

onto a cart on a street in Philadelphia. Docket No. 20-cr-0227, ECF No. 44, at 14 (suppression

hearing transcript). This was one week after George Floyd had been murdered, and there had

been protests and civil unrest throughout the city in the days that followed. Id. at 12. In response,

the mayor instituted mandatory, citywide curfews, limiting the hours that people could be out in

public. Id. at 12–13.

           Such a curfew was in effect on the night of June 2. 2 Id. at 13. Around 10:55 p.m., the

officers were driving in their marked police car on their way to the scene of a reported burglary.

Id. at 14–15. That was when the radio call came through concerning the two individuals and the

ATM. 3 Id. at 15–16. The location of the ATM incident—the 4100 block of Viola Street—was


1
 The Court made the following factual findings based on the credible testimony of Officer Edwin Perez and Officer
Arcenio Perez, along with the admitted exhibits, at the suppression hearing held on April 26, 2021.
2
 The curfew prohibited individuals from traveling within the city from 8:30 p.m. on June 2 until 6:00 a.m. the next
morning, with limited exceptions. See DECLARATION OF EMERGENCY RELATED IMMINENT DANGER OF CIVIL
DISTURBANCE, DISORDER, OR RIOT IN PHILADELPHIA ORDER NO. 4 (June 2, 2020),
https://www.phila.gov/media/20200606072513/Curfew-Order-6-2-20.pdf (mayor’s curfew order).
3
    The call described the individuals as two black males, with one wearing a black sweatshirt, and the other with a


                                                            2
only two blocks away from the officers, so they opted to prioritize that call and headed in that

direction. Id. at 63. About a minute later, the officers were driving down Viola Street

approaching the 4100 block. Id. at 64. The officers observed either an ATM or a safe on a cart, in

the middle of the street, partially covered by a tarp. Id. at 17, 63. Standing seventy-five to a

hundred feet away from the ATM were the defendants on the sidewalk; no one else was seen in

the vicinity. Id. at 20.

         The officers pulled their car next to the defendants and rolled down the windows. Id. at

64–65. Edwin Perez, who was still seated in the driver’s seat, asked the defendants, “[W]hat’s

going on with this safe on the street?” Id. at 65. Pennycooke responded by denying any

knowledge of the safe. 4 Id. As he was responding, Pennycooke moved closer to the rear

passenger side of a nearby car. Id. He then looked down the street toward the safe, removed a

heavy object from his waistband, tossed it into the backseat of the nearby car, and closed the car

door. Id. at 65, 71. Immediately, Edwin Perez informs his partner that Pennycooke threw a gun

into the backseat of the car. 5 Id. at 65.

         The officers then exited their vehicle with their weapons drawn and ordered the

defendants to show their hands. Id. at 19. In response, Pennycooke raised his hands and locked

the car door with the key fob, which he was holding in his hand. Id. at 65. Edwin Perez directed

Pennycooke to “drop the key.” Id. Pennycooke complied, and Edwin Perez put Pennycooke




white shirt over his head; no weapons were indicated. Id. at 16. Because the caller did not leave any identification
information, the report was considered “unverified.” Id. at 49.
4
 While Edwin Perez was questioning Pennycooke about the safe, Arcenio Perez observed Collins acting
suspiciously. He described Collins as “blading his body away and trying to hide behind Pennycooke,” even though
Collins was larger than Pennycooke. Id. at 18–19.
5
 Using his experience, he “just knew [the object] was a gun.” Id. at 71. Edwin Perez is a seven-year veteran patrol
officer, and he estimated that he makes twenty-five gun arrests in a year. Id. at 58–59.



                                                          3
against a nearby wall and waited for backup. Id. When the first backup officer arrived a short

time later, the backup officer escorted Pennycooke to the police car. Id. at 66. That is when

Edwin Perez looked through the window of the nearby car, and in “plain view,” he observed a

handgun. Id. Before recovering the weapon, Edwin Perez waited until he had permission from

his supervisor to open the car door. See id. at 75.

         At the same time, Arcenio Perez ordered Collins to place his hands on the nearby wall.

Id. at 19. Despite this directive, Collins, who was holding a cigarette, continued to drop his hands

towards his waistband, stating that he was trying to put out the cigarette. Id. Arcenio Perez then

pushed Collins’s hands against the wall and frisked him. Id. He found a firearm in Collins’s

waistband, near where he had previously been reaching. Id. Arcenio Perez safeguarded the

firearm and handcuffed Collins.6 Id.

         The officers thereafter confirmed that neither of the defendants had a firearm license. See

id. at 72, 111. The defendants were subsequently charged with one count each of illegally

possessing a firearm: Pennycooke for the gun recovered from the backseat of the nearby car, and

Collins for the gun recovered from his waistband. 7


6
 Portions of the encounter between the officers and the defendants were captured on the officers’ body-worn
cameras, and the government entered the footage into evidence at the suppression hearing. However, neither officer
had initially turned on his camera, meaning the only footage that was captured was at the end of the encounter. The
officers explained that their cameras had a battery life of eight hours, so in an effort to preserve the battery on long
shifts, the officers would switch them off until they were needed. Id. at 23–24. Officer Arcenio Perez testified that
he thought his camera was on, but it was not until after Collins was detained that he realized the camera was off. Id.
at 24.
7
  Pennycooke also chose to testify at the suppression hearing; however, his testimony was not entirely credible.
According to Pennycooke, he had just gotten off of work on the night of June 2nd, stopped by his mother’s house,
and then went to a friend’s house on 42nd Street and Viola. Id. at 117. While at his friend’s house, Pennycooke
wanted to smoke a cigarette, but his friend does not allow smoking indoors. Id. at 117–18. So, he stepped outside to
grab his cigarettes from the car and then have a smoke. Id. at 118. As he was getting the cigarettes from the car, a
police car stopped by him, and Officer Edwin Perez asked, “what’s that up the street?” Id. Pennycooke was not
aware of the ATM and informed the officer to that effect. Id. at 119. Pennycooke then looked down the street in the
direction of the ATM, and when he turned back, the officers were out of the car with their guns drawn. Id. Officer
Edwin Perez then patted him down, took his keys out of his pocket, and then handcuffed him. Id. at 120. The officer
then searched Pennycooke’s car, removed the gun out of the backseat, and then put the gun on the trunk. Id. Before
additional officers arrived, Edwin Perez then placed the gun back in the car. Id. Pennycooke denied tossing a gun


                                                           4
         II.       LEGAL STANDARD

         Both defendants have now moved to suppress the evidence of the recovered guns.

Defendants generally bear the burden of demonstrating that evidence should be suppressed.

United States v. Johnson, 63 F.3d 242, 245 (3d. Cir. 1995). However, where, such as here, “the

search or seizure was conducted without a warrant, the burden shifts to the government to show

that the search or seizure was reasonable.” Id. To satisfy this burden, the government must

“establish by a preponderance of the evidence when the seizure occurred and that it was then

supported by reasonable suspicion.” United States v. Lowe, 791 F.3d 424, 432 n.4 (3d Cir. 2015).

         III.      DISCUSSION

         The defendants’ challenge the legality of officers’ actions on the night of June 2nd.

Pennycooke contends that Edwin Perez lacked both reasonable suspicion to seize him and

probable cause to arrest him in violation of the Fourth Amendment. Similarly, Collins argues that

Arcenio Perez did not have reasonable suspicion to seize him. As such, the defendants maintain

that the evidence of the guns obtained from those seizures must be suppressed. After careful

review of the evidence submitted and the parties’ arguments, the Court concludes that the

seizures and arrests of the defendants comported with the requirements of the Fourth

Amendment.




into the backseat of the car. Id. at 130. In fact, he testified at the hearing that the gun was not his and that he had not
seen it in the backseat. Id. at 131–32. Otherwise, he would not have taken the car that night. Id. at 132. Considering
the body-camera footage, the timing of the backup officer’s arrival, and the officers’ testimony, Pennycooke’s
account is less credible than that of the government.

          Furthermore, when questioned about the presence of Collins, who is his brother, that night, Pennycooke
testified that he was not aware Collins was standing next to him on the street until after the police arrived. Id. at 134,
137. He explained that it was common for both of them to be in the area, as their mutual friend lives nearby. Id. at
134–35. He claims that he did not notice Collins until he was getting arrested. Id. at 137. This assertion does not
appear to align with the body-camera footage that was captured that night. On video, Pennycooke stated that he and
Collins had just come out of the house. When faced with this apparent contradiction, Pennycooke reasoned that he
had meant in general sense that Collins had just come from somewhere, such as his mother’s house. Id. at 142.


                                                             5
        A. There was reasonable suspicion to seize Pennycooke.

        The Fourth Amendment protects against “unreasonable searches and seizures.” U.S.

CONST. amend. IV. “Warrentless searches and seizures are presumptively unreasonable and are

therefore prohibited under the Fourth Amendment, unless an exception applies.” United States v.

Hester, 910 F.3d 78, 84 (3d Cir. 2018). A long-recognized exception permits police officers to

“conduct a brief, investigatory stop [without a warrant] when the officer has a reasonable,

articulable suspicion that criminal activity is afoot.” Lowe, 791 F.3d at 430 (quoting Illinois v.

Wardlow, 528 U.S. 119, 123 (2000)). As part of the investigatory stop, police officers may also

“protective[ly] frisk” a suspect if there is “reason to believe that the suspect may pose a danger to

the officers.” Id. (citing to Terry v. Ohio, 392 U.S. 1, 30 (1968)). When evaluating the

constitutionality of the investigatory stop, courts must first identify “the moment of the seizure,”

and then determine “whether that seizure was justified by reasonable, articulable facts known to

[the officer] as of that time that indicated that [the suspect] was engaged in criminal activity.” Id.

(quoting Johnson v. Campbell, 332 F.3d 199, 205 (3d Cir. 2003)).

        It is undisputed that Pennycooke was seized at the moment he complied with the officers’

orders to show his hands. United States v. Brown, 448 F.3d 239, 245 (3d Cir. 2006) (“A seizure

occurs when there is . . . submission to ‘a show of authority.’” (quoting California v. Hodari D.,

499 U.S. 621, 626 (1991)). The parties, however, disagree over whether there was reasonable

suspicion to justify that seizure.

        Reasonable suspicion is defined as “a particularized and objective basis for suspecting

criminal activity based on the totality of the circumstances.” United States v. Torres, 961 F.3d

618, 623 (3d Cir. 2020) (internal quotation marks omitted) (quoting United States v. Green, 897

F.3d 173, 183 (3d Cir. 2018)). Although reasonable suspicion is a lower standard than the




                                                  6
probable cause needed for an arrest, it requires “more than an inchoate and unparticularized

suspicion or hunch of criminal activity.” See id. (quoting Wardlow, 528 U.S. at 124). The

government must show that “a reasonable, trained officer standing in [the officer’s] shoes could

articulate specific reasons justifying [the] detention.” See United States v. McCants, 952 F.3d

416, 422 (3d Cir. 2020) (alterations in original) (quoting United States v. Brown, 448 F.3d 239,

246–47 (3d Cir. 2006)). Given their “own experience and specialized training,” an officer’s

reasonable suspicion determination is afforded “significant deference.” United States v. Foster,

891 F.3d 93, 104 (3d Cir. 2018) (quoting United States v. Graves, 877 F.3d 494, 499 (3d Cir.

2017)).

          Looking at the totality of the circumstances here, the Court is satisfied that there was

reasonable suspicion to seize Pennycooke. Several factors lead to this conclusion. First, Edwin

Perez encountered Pennycooke late at night, in an area that had seen an increase in civil unrest in

the recent days, and at a time when no one was supposed to be on the streets pursuant to a curfew

order. Second, Pennycooke was geographically (about a hundred feet) and temporally (within a

minute) proximate to the stolen ATM that Edwin Perez was investigating. And there were other

consistencies with the radio call reporting the stolen ATM: there was what appeared to be a safe

or ATM on a cart at that location, and there appeared to be only two men, standing together, in

the vicinity. Third, after Edwin Perez questioned Pennycooke about the safe in the street, he

observed Pennycooke move closer to his car as he was looking toward the safe, remove a heavy

object from his waistband, and then toss it in the backseat of his car. Edwin Perez was

confident—based on his seven years as a patrol officer—that the object was a gun. Though

possession of a gun is not necessarily unlawful, Pennycooke’s surreptitious attempt to dispose of

the gun when confronted by police suggested that he did not have a license to possess it. United




                                                    7
States v. Mosley, No. 01-0664, 2002 WL 32351168, at *3 (E.D. Pa. Sept. 18, 2002) (Bartle, J.)

(finding that the officers had probable cause to believe the defendant “possessed the gun

unlawfully, in light of his attempt to hide it”). Taken together, it is clear that Edwin Perez had “a

particularized and objective basis for suspecting criminal activity,” to justify the investigatory

stop. 8

          B. There was probable cause to arrest Pennycooke.

          Next, Pennycooke claims that even if the officers had reasonable suspicion to stop him,

they did not have probable cause to arrest him. Docket No. 20-cr-0227, ECF No. 17, at 11–13.

He maintains that the arrest occurred at the moment Edwin Perez grabbed and handcuffed him.

Id. at 12; see also Docket No. 20-cr-0227, ECF No. 47, at 7. That was before Edwin Perez

looked into the car and observed the firearm in the backseat, and therefore, Pennycooke argues

that the officer lacked probable cause at the time of arrest. Docket No. 20-cr-0227, ECF No. 17,

at 12. The Court disagrees.

          An individual may be arrested in public and without a warrant, under the Fourth

Amendment, “if the officer possesses probable cause to believe the person committed a felony.”




8
  Pennycooke takes issue with relying on many of these factors to justify the seizure. However, his arguments are
ultimately unconvincing. For example, he contends that Pennycooke’s apparent violation of the curfew order is
essentially irrelevant to the reasonable suspicion analysis. The officers had no interest in investigating whether
Pennycooke and Collins were actually violating the curfew order, as their questions were specific to the ATM in the
middle of the street. ECF No. 47, at 3. In addition, Pennycooke points out the unreliability of the call reporting the
stolen ATM: it was unverified, it contained only vague details, and the defendants only partially matched the
clothing descriptions in the call. Id. at 4–5. While it is perhaps arguable that neither of these factors—on their own—
would have supported the seizure, that is not the relevant standard here. Rather, the Court must consider the totality
of the circumstances, and whether these factors combined with those discussed above demonstrate a “particularized
and objective basis for suspecting criminal activity.” Cf. United States v. Mathurin, 561 F.3d 170, 174 (3d Cir. 2009)
(“Though the individual factors giving rise to reasonable suspicion may be innocent in isolation, together they ‘must
serve to eliminate a substantial portion of innocent travelers.’” (quoting Karnes v. Skrutski, 62 F.3d 485, 493 (3d
Cir. 1995))).

          Furthermore, Pennycooke challenges Edwin Perez’s testimony that he observed Pennycooke discard an
object into his nearby car. Id. at 5–7. However, the Court has found Edwin Perez’s testimony on that point to be
credible.


                                                          8
Torres, 961 F.3d at 622. Distinguishing between a warrantless arrest (which requires probable

cause) and an investigatory stop (which only requires reasonable suspicion) is often difficult. See

id. The “touchstone” of the analysis is the “reasonableness of the intrusion.” Id. (quoting Baker

v. Monroe Township, 50 F.3d 1186, 1192 (3d Cir. 1995)). In conducting this analysis, courts

must take into consideration “the law enforcement purposes to be served by the stop as well as

the time reasonably needed to effectuate those purposes.” Id. (quoting United States v. Sharpe,

470 U.S. 675, 685 (1985)).

       Here, Pennycooke insists that the investigatory stop escalated into an arrest when the

officers handcuffed him. Docket No. 20-cr-0227, ECF No. 47, at 7. But “[t]here is no per se rule

that pointing guns at people, or handcuffing them, constitutes an arrest.” Torres, 961 F.3d at 622

(alterations in original) (quoting Baker, 50 F.3d at 1193). Police officers may, in the course of an

investigatory stop, “take such steps as are ‘reasonably necessary to protect their personal safety

and to maintain the status quo,” without converting the stop into an arrest. United States v.

Edwards, 53 F.3d 616, 619 (3d Cir. 1995) (quoting United States v. Hensley, 469 U.S. 221, 235

(1985)); see also Torres, 961 F.3d at 622 (explaining that if the officer reasonably believes that

the suspect is “armed and presently dangerous,” then the officer may take the “necessary

measures to determine whether the person is in fact carrying a weapon and to neutralize the

threat of physical harm” (quoting Terry, 392 U.S. at 24)). Given the fact that Edwin Perez

observed Pennycooke throw a gun into a nearby car, it was completely reasonable for him to

handcuff Pennycooke, wait a few moments for a backup officer to arrive, and then place

Pennycooke in the police vehicle for a short period of time to allow the officers to safely recover

the gun and confirm that Pennycooke did not have a license to carry it. The officers’ actions were




                                                 9
necessary to protect their personal safety and therefore did not turn the stop into an arrest. 9 To

find otherwise would be unreasonable. 10

         C. There was reasonable suspicion to seize Collins.

         Turning to Collins’s motion, the Court similarly finds that the officers’ investigatory stop

of him was not in violation of the Fourth Amendment. To repeat, a warrantless investigatory stop

is permissible, under the Fourth Amendment, if there is reasonable suspicion that “criminal

activity is afoot.” Lowe, 791 F.3d at 430. The analysis begins with identifying the moment the

defendant was seized. Id. Then, the court must determine whether—at that moment—there was

reasonable suspicion, based on the totality of the circumstances, to justify the seizure. Id.

         Here, there is little dispute that Collins, like Pennycooke, was seized when he complied

with the officers’ demands to show his hands. The question, however, is whether there was

reasonable suspicion, at that time, to support his seizure. Many of the same factors that were

relevant to the reasonable suspicion analysis for Pennycooke apply equally to Collins: the late

hour of the encounter, the increase in civil unrest in the vicinity in recent days, the curfew order,

the proximity (both geographically and temporally) to the reportedly stolen ATM, and the only

individuals in the area were the two defendants standing together on the sidewalk. But the

analysis does not end there. Prior to the seizure, Arcenio Perez observed Collins “blading” his

body, as if trying to evade the officers’ notice behind Pennycooke. Moments later, Edwin Perez



9
 Regardless, even at the moment when he was handcuffed, there was sufficient probable cause to arrest
Pennycooke. Mosley, 2002 WL 32351168, at *3 (finding that the officers had probable cause to believe the
defendant “possessed the gun unlawfully, in light of his attempt to hide it”).
10
   Pennycooke also appears to challenge, in his supplemental brief, the warrantless search of his vehicle. ECF No.
47, at 7. However, that search was permissible as the gun was visible in plain view. United States v. Galaviz, 645
F.3d 347, 355–57 (6th Cir. 2011) (upholding the denial of a suppression motion by applying plain view doctrine to
the recovery of gun from locked car because police officer was lawfully in a position to view the gun, the gun was in
plain view and the incriminating nature was immediately apparent, and the officers had a lawful right of access to
seize the gun).


                                                         10
reported that Pennycooke, who was standing next to Collins, threw a gun into the backseat of a

nearby car. Though “mere association” with someone suspected of criminal activity “cannot on

its own be a basis for reasonable suspicion,” it may be considered with other factors that combine

to create sufficient grounds for an investigatory stop. See United States v. Coggins, 986 F.2d 651,

655 (3d Cir. 1993). The combination of all of the above-mentioned factors created sufficient

grounds for the investigatory stop of Collins.

       D. The Court will issue an order pursuant to the Due Process Protections Act.

       In addition to the suppression motion, Collins requested an order compelling the

production of Brady materials. See Docket No. 20-cr-0228, ECF No. 19, at 13–21. Brady v.

Maryland, 373 U.S. 83, 87 (1963), established that “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” The Brady rule was later refined to require the disclosure of “materials that might

affect the jury’s judgment of the credibility of a crucial prosecution witness.” United States v.

Friedman, 658 F.3d 342, 357 (3d Cir. 2011) (quoting United States v. Milan, 304 F.3d 273, 287

(3d Cir. 2002)).

       Last year, Congress passed the Due Process Protections Act. See Due Process Protections

Act, Pub. L. No. 116-182, 134 Stat. 894 (2020). That law amended Federal Rule of Criminal

Procedure 5, which now requires that “[i]n all criminal proceedings . . . the judge shall issue an

oral and written order to prosecution and defense counsel that confirms the disclosure obligation

of the prosecutor under Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and the possible

consequences of violating such order under applicable law.” FED. R. CRIM. P. 5(f)(1).




                                                 11
       Collins does not allege prosecutorial misconduct in violation of Brady. Rather, he seeks a

prophylactic order directing the government to disclose requested information. In response, the

government notes that “it has complied with its discovery obligations to-date and is not aware of

any Brady material in this case” but if it “becomes aware of any such Brady material, it will

promptly produce it.” Docket No. 20-cr-0228, ECF No. 20, at 14.

       While there is no indication that the government has violated, or will violate, its Brady

obligations, the Due Process Protections Act compels an order confirming the government’s

compliance with Brady. See, e.g., United States v. Hossain, No. 19-cr-606, 2020 WL 6874910, at

*6 (S.D.N.Y. Nov. 23, 2020) (issuing order under the Due Process Protections Act); United

States v. Ryan, No. 20-65, 2021 WL 795980, at *2 (E.D. La. Mar. 2, 2021) (same). As the Court

advised the parties on the record, the accompanying order again reminds the government of its

obligation to timely disclose information favorable to the defense as to criminal liability on the

charged offenses or mitigation of any punishment that may be imposed. Such favorable

information includes information that may cast doubt on the credibility of government witnesses.

Possible consequences for violating this order include exclusion of evidence, dismissal of

charges, contempt proceedings, disciplinary referral, and any other relief authorized by law.

       E. The remaining requests in Collins’s motion are moot.

       Collins also sought to suppress certain statements allegedly obtained in violation of his

Fourth and Fifth Amendment rights and requested orders directing the government to identify

any prior bad act evidence it intends to use at trial, to preserve all investigation rough notes and

draft reports, and to provide an early production of Jenks material. These motions, however, are

now moot.




                                                 12
        First, the government represents that it will not introduce Collins’s alleged statements in

its case-in-chief. Docket No. 20-cr-0228, ECF No. 20, at 13. Second, the government avers that

it is not aware of any prior bad act evidence that it intends to introduce at trial. If that changes,

then the government will “promptly notify defense counsel.” Id. at 13–14. Third, the government

again claims that there are no rough notes of the reports that have been produced in this case, but

if it “becomes aware of such notes and if they contain inconsistencies with the reports that were

produced in discovery,” then the government will produce them. Id. at 14. Finally, the

government maintains that it has “already produced all discovery in its possession to-date,

including the production of Jencks materials,” and if it learns of additional material or new

Jencks material, then that will be produced “at least five days before any hearing or trial where

the witness testifies.” Id. As such, the remaining requests in Collins’s omnibus motion are moot.

        IV.     CONCLUSION

        For the foregoing reasons, Pennycooke’s motion to suppress will be DENIED. Collins’s

omnibus pretrial motion will be DENIED in part and GRANTED in part, as described more

fully above. An appropriate order follows.

                                                                BY THE COURT:


                                                                /s/ John M. Gallagher
                                                                JOHN M. GALLAGHER
                                                                United States District Court Judge




                                                  13
